Pottle, J.
1. Since one who signed a promissory note apparently as an indorser may, by parol evidence, be shown to have been in fact a surety (James v. Calder, 7 Ga. App. 707, 28 S. E. 622), a petition in a suit upon a promissory note, brought against A as maker and B as surety, in the county of the latter’s residence, is not demurrable upon the ground that it appears from the petition that the maker does not reside in the county wherein the suit was brought, although, from a copy of the note attached to the petition, it appears that B signed the note as indorser. Lumpkin v. Calloway, 101 Ga. 226 (28 S. E. 622).
2. There was no error in striking the plea to the jurisdiction, or in any of the other rulings complained of. Judgment affirmed.